Citation Nr: 1433040	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  07-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for residuals, fracture right ankle with degenerative changes. 

3.  Entitlement to a compensable evaluation for dermatitis, abdomen and shaft of penis. 

4.  Entitlement to service connection for dental trauma.

5.  Whether new and material evidence has been received to reopen a claim for service connection of a left shoulder disability.

6.  Entitlement to service connection for a left shoulder disability. 

7.  Entitlement to service connection for a lung condition.  

8.  Whether new and material evidence has been received to reopen a claim for service connection of a lumbar spine disability.

9.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2006 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in March 2014.  A transcript of the testimony offered at the hearing has been associated with the record.

The issues of entitlement to service connection for rhinitis and headaches and entitlement to a total disability evaluation based upon individual unemployability (TDIU) has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an evaluation in excess of 10 percent for residuals, fracture right ankle with degenerative changes, entitlement to a compensable evaluation for dermatitis, abdomen and shaft of penis, entitlement to service connection for a lung disability, entitlement to service connection for a left shoulder disability, and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected sinusitis is manifested by no more than 6 non-incapacitating episodes of sinusitis in a 12-month period; incapacitating episodes of sinusitis requiring prolonged antibiotic treatment are not shown.

2.  The Veteran's dental problems are not as a result of trauma in service, nor was he a prisoner of war.

3.  In an April 1999 rating decision, the RO denied the Veteran's claim for service connection of a left shoulder disability and the Veteran did not appeal this decision.

4.  Evidence received since the final April 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of a left shoulder disability and raises a reasonable possibility of substantiating it.

5.  In an April 2007 rating decision, the RO denied the Veteran's claim for service connection of a low back disability and the Veteran did not perfect his appeal of this decision.

6.  Evidence received since the final April 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of a low back disability and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for sinusitis have not been met throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2013).

2.  Dental disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2013).

3.  The RO's April 1999 denial of the Veteran's claim for service connection of a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  New and material evidence has been received since the April 1999 denial, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The RO's April 2007 denial of the Veteran's claim for service connection of a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

6.  New and material evidence has been received since the April 2007 denial, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of a left shoulder disability and a low back disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by letters dated in March 2006, April 2006, and May 2009.

VA has obtained the Veteran's service treatment records, all available VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his sinusitis.  As the evidence, particularly the service and dental records, do not indicate that the Veteran incurred a compensable disability due to dental trauma in service, a medical examination is not necessary to address this claim.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.
The United States Court of Appeals for Veterans Claims (hereinafter "the Court ") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Despite whether any examination used to ascertain the severity of the Veteran's service-connected sinusitis was based upon a review of the entire claims file, the examination reports accurately reflect the severity of the Veteran's condition throughout the relevant period, which is at issue here.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Sinusitis Evaluation

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's service-connected sinusitis has been assigned a 10 percent disability evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6512 through 6514.

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis.

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2011).

The Veteran filed his claim for an increased evaluation of service-connected sinusitis in February 2006.  VA records dated contemporaneous to this claim note complaints regarding the chest, but not sinuses.  However, a February 2005 VA record documents an assessment of "sinobronchitis."  

A May 2006 VA emergency department clinician note documents a complaint of tremor and an altercation 2 days prior where the Veteran's upper left first incisor tooth was knocked out.  Inter alia, ethmoid sinusitis was assessed at this time and the Veteran was prescribed antibiotics.  

Later in May 2006 he was afforded a VA examination to address the severity of his sinusitis.  At the time, he complained of chronic nasal congestion and drainage, as well as with recurrent headaches.  He related a history of 2 to 3 episodes of upper respiratory tract infections per year that required the use of antibiotics.  He took an antihistamine and an inhaled nasal steroid regularly.  He was then on antibiotics for a recent infection.  Examination of the ears was normal   Examination of the nose showed swollen and edematous middle and inferior turbinates.  There was no mucous present in the nose or nasopharynx.  There were no nasal polyps.  There was no nasal obstruction.  The claims folder was not available.  However a CT scan showed no sign of air-fluid levels in the maxillary sinuses, but did note mild mucosal thickening.  The sinus walls were intact and patent.  There was patchy bilateral mucosal thickening of the ethmoid air cells  The sphenoid and frontal sinuses were clear.  No nasal-septal deviation was seen.  Mild maxillary and ethmoid sinusitis was assessed.  

The examiner also assessed allergic rhinitis, and stated that it would appear that most of the Veteran's problems relate to allergic rhinitis.  He noted that associated headaches would be related to either sinusitis or allergic rhinitis.  The examiner explained that recent CT of the sinuses showed only a minor abnormality, and emphasized that the Veteran's primary problem would be allergic rhinitis.  
Subsequent VA treatment records document a history of sinusitis with complaints of chronic nasal congestion.  In May 2011, the Veteran was prescribed antibiotics for sinusitis, despite the prescription there of 1 month prior.  

In July 2012, the Veteran was again afforded a VA examination to address the severity of his sinusitis.  The examination report notes a history of septal reconstruction, not indicated as radical, in 1971.  At the time of the examination, sinusitis was detected only by imaging studies.  The Veteran had not had any incapacitating episodes in the past year, or any non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge in the past year.   Examination did not show osteomyelitis.  Endoscopy showed clear rhinorrhea, worse on left than right, pale boggy mucosa, mild to moderate mucosal on the right, and moderate to severe mucosal edema on the left.  

At his Board hearing, the Veteran offered testimony regarding his sinusitis.  He testified recalling having been prescribed antibiotics in the past 4 to 5 months for sinusitis.  He related that he used nasal spray as well as a decongestant for treatment of his reported symptoms.  He complained of headaches, as well.  He described drainage and blockage, and discussed the findings of the VA CT scan findings, noting the occasional use of antibiotics.  

The Veteran seeks a disability evaluation in excess of 10 percent for sinusitis.  In order to substantiate such an evaluation, the evidence must show to at least equipoise more disabling symptoms.  To warrant a 30 percent evaluation, the evidence must indicate three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

It is clear that the Veteran's sinusitis does not warrant a 50 percent evaluation.  None of the VA records or any VA examination has disclosed osteomyelitis.  "Osteomyelitis is defined as an infectious inflammatory disease of bone marked by local death and separation of tissue."  McNeely v. Principi, 3 Vet. App. 357, 363 (1992).  Osteomyelitis is inflammation of the bone.  Wray v. Brown, 7 Vet. App. 488, 490 (1995) and Green v. Brown, 10 Vet. App. 111, 112 (1997).  Osteomyelitis is inflammation of a bone caused by a pus-producing organism.  Seals v. Brown, 8 Vet. App. 291, 294 (1995).  CT scan and endoscopy have disclosed no such findings.  Although he has had surgery, it has not been medically characterized as radical.  Moreover, near constant sinusitis has not been shown or assessed.  Indeed, the evidence establishes only occasional prescription of antibiotics.  Hart, supra.
The Veteran's sinusitis does has not been shown to manifest by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As explained below, the vast majority of the Veteran's ENT complaints are related to allergic rhinitis.  In terms of sinusitis, VA records show that the Veteran was treated in February 2005, May 2006, and May 2011 with antibiotics due to sinusitis.  Thus, over the course of the claim and appeal, the evidence does not show the required amount of either incapacitating or non-incapacitating episodes.  Moreover, the VA examinations of record competently indicate that while chronic, the Veteran's sinusitis has not manifested with any such frequency by incapacitating or non-incapacitating episodes.  Thus, a 30 percent evaluation is not warranted at any time.  Hart, supra. 

In closing, the Board notes that herein above it is referring claims of service connection for headaches and rhinitis.  As outlined above, VA examination has continuously shown that the Veteran's allergic rhinitis is responsible for many of his symptoms, including headaches.  Service connection for headaches and rhinitis is not in effect.  As such, the Board has not considered any associated symptomatology in its current evaluation of sinusitis.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  See 38 C.F.R. § 4.14 (2013).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected sinusitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria, as was discussed above, shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria particularly contemplate the symptomatology and the frequency and severity of sinusitis.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Service Connection for Dental Trauma

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a).  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the note immediately following this code states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he had a tooth knocked out as the result of being hit in the face with a beer bottle in service.  He does not apparently seek benefits for purposes of dental treatment, which was adjudicated in a December 1970 rating decision.  The Dental Rating Sheet associated with the adjudication notes "dental trauma not shown" in the remarks section thereof.  

A review of the service treatment records, including his dental records, discloses no history of treatment for dental trauma, nor any complaints thereof.  However, they do indicate dental treatment with the apparent treatment of tooth number 9 during service with a crown and bridge.  See Dental Health Attendance Record dated August 3, 1970.  

Of record is an undated VA dental record with a December 1970 date stamp on the back thereof.  The record notes that the Veteran had a temporary crown placed on tooth number 9 in service that had been in place for 2 months.  The Veteran then related a history of a blow to the teeth with a flying object.  

As noted above, a May 2006 VA treatment note documents that the Veteran's upper left incisor was apparently knocked out in an altercation at that time.  VA medical records note the Veteran's dental concerns, but do not otherwise assess any dental trauma or related disability, particularly any related to service.

At his Board hearing, the Veteran reiterated that he had had his tooth knocked out in service.  He testified that he was treated for this incident both during and shortly after service at the Dallas VAMC.   

The Board acknowledges that service treatment records reflect that the Veteran underwent dental treatment with the placement of a crown on tooth number 9 in service.  Such treatment, however, is routine in nature.  Although the Veteran has contended that he suffered dental trauma during service, and he may well have had his tooth injured, there is no indication of or has suffered any related loss of substance of body of maxilla or mandible.

Although service connection may be established for treatment purposes for periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  38 C.F.R. § 3.381.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's current appeal cannot be granted on these grounds.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  Service treatment records do not reflect that any dental treatment rendered during service was due to any in-service trauma involving bone loss or disease such as osteomyelitis.  Additionally, there is no evidence that the Veteran was a prisoner of war.  See 38 C.F.R. § 3.381(b).  The only dental treatment rendered was placement of a crown, routine cleanings and the filling of caries.  To the extent the Veteran's tooth number 9 is viewed as being traumatized, there is simply no evidence of loss of substance of body of maxilla or mandible.  Service connection for such conditions, including missing teeth and periodontal disease, for compensation purposes is not legally permitted, and to that extent, as a matter of law this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for dental condition for compensation purposes.

New and Material Claims

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Left Shoulder

The Veteran's claim for service connection of a left shoulder disability was denied in an unappealed April 1999 rating decision,.  The Veteran was notified of the decision and of his appellate rights but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

The April 1999 rating decision denied the claim on the grounds that the claim was not well-grounded, and that September 1999 VA X-rays were normal.  The RO denied the claim as failing to establish any relationship between a current condition or any injury in service, despite the service treatment records documenting complaints of shoulder pain.  

In the July 2006 rating decision, the RO noted that the claim had been denied, inter alia, on the basis that no condition had been diagnosed.  The RO reopened the claim on the basis of evidence submitted showing a diagnosis.  In conjunction with the claim, VA records have been associated with the claims file showing degenerative joint disease of the left shoulder, as well as a left rotator cuff tear.  This, in conjunction with the evidence previously of record, particularly the service treatment records noting treatment for left shoulder complaints, relates to the unestablished in-service treatment for the currently assessed left shoulder disability.  As it is new and material, the claim is reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The underlying claim is addressed below in the remand section.

Low Back

In an April 2007 rating decision, notice of which was mailed on May 1, 2007, the Veteran's claim for service connection of a disability of the lumbar spine, sclerosis, scoliosis, and spondylolisthesis, was denied by the RO on the grounds that the evidence did not show diagnosis or treatment of low back disability.  The Veteran did file a timely Notice of Disagreement (NOD) to the denial in August 2007.  In May 2008, the RO issued a Statement of the Case (SOC).  However, the Veteran did not perfect his appeal by filing a Substantive Appeal.  Accordingly, the April 2007 rating decision is final.  

At the time of the April 2007 rating decision, the evidence of record consisted of the Veteran's service records, his claim, VA records and private medical records.  The records demonstrated current diagnosis of a low back disability.  However, the service records were silent for any injury, disease or disability of the low back.  Notably, VA records documented a history of back injury in October 1994, with a diagnosis of a pars fracture, spondylosis and a herniated disc.  The RO denied the claim on the grounds stated above.  

Following the April 2007 rating decision and May 2008 SOC, medical evidence continues to document treatment and diagnosis of low back disability.  In March 2009, the Veteran requested that VA reopen the claim of entitlement to service connection for a disability of the lumbar spine.  

In March 2014, the Veteran testified before the Board in regard to his application to reopen the low back claim.  He and his representative testified that the only evidence the Veteran had to reopen the claim was his testimony that day.  He explained that he had been receiving treatment from VA since about 2005.  He related a history of back surgery in 2001, noting assessed scoliosis and degenerative disc disease.  He stated that he felt that his disability was attributable to some sort of hazardous chemical exposure.  He also testified that he had hurt his back a number of times in service from repetitive lifting and twisting, but did not seek any medical treatment for his complaints, deciding rather to tough it out.  He related a history of back pain in and since service, but did not discuss the aforementioned history of October 1994 work injury.  

The Veteran's testimony regarding experiencing back pain in and service is something a lay person is competent to address.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  At the time of the April 2007 rating decision there was no evidence to indicate that the Veteran's claimed low back disability may be attributable to service.  His testimony, the credibility of which is presumed, is sufficient to reopen the claim.  To this extent only is the claim granted; the underlying claim is addressed in the remand portion of this decision below.  


ORDER

Entitlement to an evaluation in excess of 10 percent for sinusitis is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and the claim is reopened; to this extent only is the appeal granted.

Entitlement to service connection for dental trauma is denied.



REMAND

In furtherance of attempting to substantiate his claim for an evaluation in excess of 10 percent for residuals, fracture right ankle with degenerative changes, the Veteran was last afforded a VA examination in January 2013.  The examination report documents loss of range of motion, pain on movement, disturbance of locomotion and interference with sitting, standing and weight bearing.  The Veteran was noted as using a walker and a brace for the condition.  The examiner found that due to the ankle condition, there was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  See 38 C.F.R. § 3.350(a)(2).

At his March 2014 hearing the Veteran testified that he felt that his right ankle disability had worsened since the January 2013 VA examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's assertions indicate possible worsening of the service-connected disability, he should be afforded a new VA examination to address the severity of his right ankle disability.

In January 2013, the Veteran was also provided a VA examination to address his claim for a compensable evaluation for dermatitis.  Examination resulted in an assessment of herpes virus, chronic, requiring medication.  In terms of history, the examination report notes that it currently involved the face and neck, plus a recurring lesion of the right buttock, and that involvement of the penis and chest stopped many years ago.  He found no scarring or disfigurement, and the condition was not then active.  

In order to ensure that the record reflects the current severity of the Veteran's service-connected skin condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected skin disorder under consideration.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination); Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (VA examination ordered during active stage of the Veteran's skin disorder); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted above, the Veteran's claim of entitlement to service connection for a left shoulder disability has been reopened.  In furtherance of assisting the Veteran in substantiating his claim, the Veteran was afforded a VA examination of the left shoulder in September 2013.  The examination resulted in a negative etiological opinion.  The examination notes that the examiner examined the Veteran and reviewed the claims file.  In rendering his opinion the examiner noted that he could not find any entries in the Veteran's original service treatment records regarding the left shoulder, although copies of the service treatment records showed 2 instances of left shoulder complaints and his separation examination was normal regarding the left shoulder.  In this regard, the Board notes that its review of the original service record shows 2 instances of shoulder complaints, and the Veteran's separation examination, the same pieces of evidence cited by the examiner.  

At the March 2014 Board hearing, the Veteran's representative noted that the VA examiner could not find the entries regarding the left shoulder in the Veteran's original service treatment records.  The representative suggested that the examination was thus inadequate, or that the examination would thus bring the evidence to at least equipoise.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Due to the VA examiner's inability to find references regarding the left shoulder, the opinion appears to be based upon a less than a full review of the claims file.  Accordingly, it must be returned.  38 C.F.R. § 4.2 (2013). 

The Veteran seeks entitlement to service connection for a lung condition.  At his Board hearing he testified that he had been advised that he had spots on his lungs, but no disability.  Notwithstanding, the Board notes that a review of his service treatment records discloses assessment of sinobronchitis.  See February 2005 VA note.  Subsequent VA records also refer to bronchitis.  It thus appears that the Veteran may have bronchitis as secondary to service-connected sinusitis.  38 C.F.R. § 3.310.  Under these circumstances, the Veteran should be afforded a VA examination to address this claim.  McLendon, supra. 

Lastly, the Veteran should be afforded a VA examination to address his claim of entitlement to service connection for a low back disability.  Despite the lack of documentation of treatment of a low back disability in service, the Veteran's reported history of back pain in and since service in conjunction with a currently assessed low back disability suggests that he may have a low back disability attributable to service.  McLendon, supra.

Moreover, the RO determined that new and material evidence had not been received to reopen the claim for service connection of a low back disability.  The decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the claim on the merits, the Board finds that a remand for the RO for further development and to readjudicate de novo the Veteran's claim in the first instance is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection of a lung disability on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right ankle disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the Veteran's right ankle and his current range of motion, as well as identify any objective evidence of pain.  Any other abnormalities, including ankylosis, resulting from the service-connected left ankle disability should be discussed.  

The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner is asked to opine as to whether any functional impairment demonstrated is analogous to ankylosis of the joint.  The examiner is asked identify if there is actual loss of use of the right foot due to the ankle disability.  See 38 C.F.R. § 3.350(a)(2).

The examiner should also comment as to the impact of the Veteran's service-connected right ankle disability on his daily activities and his ability to maintain employment.

All opinions must be accompanied by an explanation of the underlying reasons for the conclusion.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected dermatitis.  The claims file should be made available to the examiner, and the examiner should note that it has been reviewed.  Any tests or studies deemed necessary should be conducted.  An attempt should be made to schedule the examination during a flare-up of the skin disability. 

The head, face and neck residuals should be assessed for the characteristics of disfigurement.  Unretouched photographs should be taken and associated with the record.

All opinions must be accompanied by an explanation of the underlying reasons for the conclusion.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any left shoulder disability.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any assessed disability of the left shoulder, including arthritis and a rotator cuff tear, is related to or had its onset during service.  The examiner should provide the Veteran with an opportunity to explain the problems he was having with his joints in service and thereafter.

The rationale for all opinions expressed should be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

5.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any assessed chronic disability of the lungs, to include bronchitis.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examinations.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to the following:

a.  whether it is at least as likely as not (a 50 percent or better probability) that any assessed disability of the lungs is attributable to service.  

b.  whether it is at least as likely as not (a 50 percent or better probability) that any assessed disability of the lungs is caused by, or proximately due to, his service-connected sinusitis.
c.  whether it is at least as likely as not (a 50 percent or better probability) that any assessed disability of the lungs is aggravated by his service-connected sinusitis.

Note that aggravation means to cause a permanent worsening of the condition, beyond its natural progression.

The examiner must provide the underlying reasons for any opinion expressed.  The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

If it is determined that any requested opinion cannot be provided without resort to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his low back disability.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's low back disability is related to or had its onset during service.  The examiner should provide the Veteran with an opportunity to explain the problems he was having with his joints in service and thereafter.

The rationale for all opinions expressed should be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

7.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


